DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 25 October 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 25 October 2021.  
Claims 1–2, 4–5, 7–9, 11, 13–14, and 16–22 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
Claims 1, 4–5, 7–9, 13–14, and 16–22 are rejected under pre-AIA  35 U.S.C. § 102(e) as being anticipated by Rau et al. (US 7,702,538 B2) (“Rau”).

As per claim 4, Rau discloses the portable wireless proximity token of claim 1 further comprising operability to emit a frequency detectable within a short range of the wearable ornament by a separate device, said separate device comprising the following: a retail point of sale device and a venue admittance device (fig. 1; 2:19–53; 1:20–37).
As per claim 5, Rau discloses the portable wireless proximity token of claim 4, wherein the separate device further comprises any of the following: an antenna for detecting the frequency emitted by the wearable ornament, and/or; a radio frequency (RF) module (fig. 1; 2:36–39).
As per claim 7, Rau discloses the portable wireless proximity token of claim 4, wherein the emitted frequency further comprises any of the following: radio frequency; infrared transmission; digital signal; cellular signal; sonic output; and/or a vibrational wave (2:19–53).

a) establishing contactless short-range communication between: (i) a portable wireless proximity token in the form of a wearable ornament (fig. 1, 130) comprising a piece of jewelry (2:50–51 “a fully functional watch”) with an embedded dedicated short range contactless communication-enabled computer chip (fig. 1, 102; abstract; 2:47–48) storing at least a data string (“a 5-digit number or other identifying information”), unique to a user, comprising the following: a dynamic code which changes periodically and a static code which remains constant (2:59–61), and; (ii) a separate device comprising the following: a retail point of sale device and a venue admittance device (fig. 1; 2:19–53; 1:20–37); and,
b) providing the data string to the separate device via the computer chip emitting a frequency automatically detectable by the separate device within a short range of the wearable ornament (5:57–65).
The claim language “unique to a user, comprising the following: a dynamic code which changes periodically, and a static code which remains constant” is nonfunctional descriptive language/characteristics of the “data string,”1 and therefore does not result in a structural limitation of the “chip,” let alone a manipulative difference in performance of the steps “establishing contactless short-range communication” and “providing the data string.” Therefore, the claim language “unique to a user, comprising the following: a dynamic code which changes periodically, and a static code which remains constant” is not given patentable weight to distinguish the claimed method over the method of Rau.


As per claim 13, Rau discloses the method of claim 8 wherein the separate device further comprises any of the following: an antenna for detecting the frequency emitted by the wearable ornament, and/or a radio frequency (RF) module (fig. 1; 2:36–39).
As per claim 14, Rau discloses the method of claim 8, wherein the contactless communication further comprises transmitting the following: financial transaction data, and; non-financial transmissions data for venue admittance (3:4–39; 1:20–37).
As per claim 16, Rau discloses the method of claim 14, wherein the financial transaction data invokes authorization of any of the following: a debit from a financial account of a user, and/or; a credit to a financial account of the user (3:17–19).
As per claim 17, Rau discloses the portable wireless proximity token of claim 1, wherein the contactless communication(s) comprises transmitting the following: financial transaction data, and non-financial transmissions data for venue admittance (3:17–19; 1:20–37).
As per claim 18, Rau discloses the portable wireless proximity token of claim 17, wherein the non-financial transmission data comprises the data string for verifying the user and enabling venue admittance of the user (3:17–19).
As per claim 19, Rau discloses the portable wireless proximity token of claim 17, wherein the financial transaction data further comprises any of the following: a pre-paid account for admittance of the user to an entertainment event, and/or a health insurance account for admittance of the user to a hospital (3:17–19).

As per claim 21, Rau discloses the portable wireless proximity token of claim 20, wherein the financial account of the user comprises any of the following: a checking account; a credit account; a pre-paid account; a private label credit account; a brokerage account; a reward incentives account; an insurance account; a savings account; a scrip incentives account; a membership benefits account; a services barter account; a product barter account, and/or; internet payment account (3:17–19).
As per claim 22, Rau discloses the portable wireless proximity token of claim 4, wherein the separate device further comprises any of the following: a wireless telephone; a wireless pager; a personal computer; a retail point of sale; a vending machine; a venue admittance device; a personal digital assistant; an internet kiosk; a land line telephone; a television; a digital music player; a data entry touch screen; a data entry key pad; a visible display screen; an audio output speaker; an automated data scanner; and/or, an audio microphone (fig. 1; 2:36–39).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
s 1, 4–5, 7–9, 13–14, and 16–22 are alternatively rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Rau, in view of Bartoli et al. (US 6,047,268 A) (“Bartoli”).
As per claims 1, 4–5, 7–9, 13–14, and 16–22, Rau discloses the limitations shown above. Regarding the claimed “data string,” as discussed above, Rau discloses “a 5-digit number or other identifying information,” however, the data string in Rau is not expressly disclosed as “unique to a user, comprising the following: a dynamic code which changes periodically, and a static code which remains constant.” However, Bartoli teaches such a data string (e.g., abstract, c. 2, ll. 35+). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the data string of Bartoli for the data string of Rau. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Claims 2 and 11 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Rau (or Rau/Bartoli), in view of Zhu et al. (US 2006/0082470 A1) (“Zhu”).
As per claim 2, Rau discloses (or Rau/Bartoli teaches) the portable wireless proximity token of claim 1, but does not expressly disclose wherein the computer chip further comprising a digital signal processor with an integrated circuit operable to perform signal processing operations.
Zhu discloses a computer chip further comprising a digital signal processor with an integrated circuit operable to perform signal processing operations (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to comprise in the chip of Rau (or Rau/Bartoli) the DSP as taught by Zhu since the claimed invention is merely a combination of old elements, and in the combination 
Claim 11 recites similar limitations and is rejected accordingly.
Response to Arguments
Regarding claim 1, Applicant argues that Rau does not teach a computer chip. The Examiner respectfully disagrees. Rau discloses “The transponder 102 may be or include any of several known electromagnetically coupled devices, generally activated by proximity to an RF-enabled receiving unit, such as receiver 106. Transponder 102 may, for instance, contain an electromagnetic coil antenna for inductive coupling to receiver 106, thereby being energized with small but sufficient electric current to activate embedded electronics within transponder 102. Those electronics may include memory such as CMOS memory, logic gates, filters for isolating discrete transmission frequencies and other elements known in the art. In one embodiment, transponder 102 may be programmable and able to receive updated programmable instructions via RF link 104, as well as to have electronic memory erased or updated during transactions.” One of ordinary skill in this art understands that such “transponder” is a term of art and includes a “chip,” as claimed. See, e.g., US 6,478,229 B1.
Regarding claim 1, Applicant argues that Rau’s identifying information is not unique to a user. While this may be true, claim 1 is directed to a token, and the nonfunctional description of the data string as “unique to a user” does not place a structural limitation on the token.
Regarding claim 1, Applicant argues that Rau’s identifying information does not include static and dynamic. While this may be true, claim 1 is directed to a token, and the nonfunctional 
Regarding claim 4, Applicant argues Rau does not disclose a venue admittance device. Claim 1 is directed to a token, not a venue admittance device. Even if it did include a second device, i.e., a venue admittance device, the term “venue admittance” only means something to the human mind, and does not place a structural limitation on the claims. Finally, Rau does disclose that the devices include subway or other transportation device, which one of ordinary skill would consider to be “venue admittance” device.
Regarding claim 8, Applicant argues Rau does not disclose a chip. Claim 8 is a method claim, and therefore the structure of “chip” is only given patentable weight to the extent the chip affects performance of the method steps in a manipulative sense. Regardless, for the reasons discussed above regarding claim 1, the Examiner respectfully disagrees. 
Regarding claim 8, Applicant argues Rau does not disclose identifying information as “unique to a user” or including dynamic and static data. However, claim 8 is a method claim, and he argued description of the data string is nonfunctional with respect to performing the method steps. 
Regarding claim 8, Applicant argues that the signal emitted in Rau is not capable of being  automatically detected by the separate device. The Examiner respectfully disagrees, since the receiver of the separate device does not have to be manually configured to receive the RF signal. 
Regarding claim 18, Applicant argues intended use language, e.g., of the data string, which is not given patentable weight. Same applies to Applicant’s arguments regarding claims 14, 17, and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 I.e., a data string with the described nonfunctional characteristics and a data string without such characteristics may be indistinguishable to a computer chip.